Shea, J.
(dissenting). I disagree with the majority’s view that the intervention of the foster parents as parties in the parental termination proceeding denied the respondent a fair hearing. I am, therefore, unable to concur that a new trial, at which the foster parents may be present only as witnesses or observers, is necessary.
I have no quarrel with the majority’s view that the permissibility of intervention by foster parents in a custodial placement or revocation proceeding; General Statutes § 46b-129(i); does not mandate the same result in a parental termination hearing. I am not convinced, however, that the absence of *264a provision in the parental termination statute granting standing to foster parents divests the trial court of its discretion to allow the foster parents to intervene as “equitable parties at interest” pursuant to Practice Book § 1023 (l).1
This court has recently had an opportunity to articulate the nature of intervention in our practice. See Horton v. Meskill, 187 Conn. 187, 445 A.2d 579 (1982). We looked to the comparable federal rule; Fed. R. Civ. Proc., rule 24;2 for guidance. *265Id., 192. The majority’s emphasis on the pitfalls of hlnrring the adjudicative and dispositive phases of a termination proceeding militates against the existence of intervention of right, as defined in Horton v. Meskill, supra, since, like the suburban municipalities in that case, the foster parents may not have an interest sufficiently “direct and immediate” in the outcome. Id., 195. A careful reading of the relevant statutes suggests, however, that once a person, such as a foster parent, has been notified by the court that a petition for termination of parental rights will be heard, he has a right to appear at the hearing. General Statutes §§ 45-61d (b) (3)3 and 45-61f (a).4 Certainly court ordered notice to foster parents is within the ambit of General Statutes § 45-61d (b) (3), which provides that the court shall order such notice to be given to “the guardian or any other person whom the court shall deem appropriate.” Since the court *266is vested with discretion to notify the foster parents and, once notified, they “shall have the right to appear and be heard with respect to the petition”; General Statutes § 45-61f (a); it follows that the statutory scheme permits them to intervene. See Horton v. Meskill, supra, 197; Fed. R. Civ. Proc., rule 24 (b). In Horton we listed several factors relevant to a decision on a motion for permissive intervention, including: “the proposed intervenor’s interests in the controversy, the adequacy of representation of such interests by existing parties, the delay in the proceedings or other prejudice to the existing parties the intervention may cause, and the necessity for or value of the intervention in terms of resolving the controversy before the court.” Ibid. “A ruling on a motion for permissive intervention would be erroneous only in the rare case where such factors weigh so heavily against the ruling that it would amount to an abuse of the trial court’s discretion.” Ibid. Although my view is that evaluation of the factors enumerated vindicates the trial court’s ruling in this case, I need not explore this avenue further because I am also convinced that even if the trial court erred in granting the motion, its error was harmless.
It is axiomatic that to require reversal, error must be harmful. See General Statutes § 52-265; Wood v. Connecticut Savings Bank, 87 Conn. 341, 350, 87 A. 983 (1913); Watson v. Watson, 14 Conn. 188, 191 (1841); Fitch v. Chapman, 10 Conn. 8, 13 (1833). There is no fact or circumstance in this case which indicates that the respondent was prejudiced by the admission of the foster parents as parties. See Merwin v. Richardson, 52 Conn. 223, 235 (1884). Unquestionably the foster parents, even had they not been allowed to intervene, would *267have been permitted to testify, as the foster mother did, during the adjudicative phase of the termination proceedings. The majority opinion does not question that her testimony was highly relevant to the grounds alleged for termination of parental rights. See subsections (1), (2) and (4) of General Statutes § 17-43a (a). The respondent claims that the testimony of the foster mother was tainted by “self-interest.” No objection was made on the basis that she was incompetent to testify, nor would such an objection have been sustained. See General Statutes § 52-145. The majority’s fear that “[t]he intervention of foster parents as parties at the termination stage will permit them to shape the case” impermissibly would be a valid concern only if new issues were raised or evidence introduced unrelated to the grounds for termination set forth in the petition. This consideration is not, however, a ground for reversal in a vacuum. The record and the majority opinion are devoid of any indication that these foster parents shaped this litigation, called witnesses, or did anything other than testify and observe the proceedings. The majority has not even suggested how this respondent might have been prejudiced by the intervention of the foster parents. When the record does not disclose that a litigant was harmed in any way by the addition of another as a party, “the error cannot avail him as a ground for a new trial.” Carroll v. Weaver, 65 Conn. 76, 84, 31 A. 489 (1894); see Porter v. Orient Ins. Co., 72 Conn. 519, 526, 45 A. 7 (1900); Hurd v. Hotchkiss, 72 Conn. 472, 479, 45 A. 11 (1900); Burns v. Fredericks, 37 Conn. 86, 93 (1870).
For the foregoing reasons, I dissent.

 Practice Book § 1023 (l) defines an “[ejquitable party at interest” as “[a]ny person whose interest in the matter before the court is not of such a nature and kind as to entitle him to legal service as a prerequisite to the court’s jurisdiction over the proceeding but whose participation therein, at the discretion of the court, may promote the interests of justice.”


 Rule 24 of the Federal Rules of Civil Procedure provides: “Rule 24. intervention
“(a) intervention oe right. Upon timely application anyone shall be permitted to intervene in an action: (1) when a statute of the United States confers an unconditional right to intervene; or (2) when the applicant claims an interest relating to the property or transaction which is the subject of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant’s interest is adequately represented by existing parties.
“(b) permissive intervention. Upon timely application anyone may be permitted to intervene in an action: (1) when a statute of the United States confers a conditional right to intervene; or (2) when an applicant’s claim or defense and the main action have a question of law or fact in common. When a party to an action relies for ground of claim or defense upon any statute or executive order administered by a federal or state governmental officer or agency or upon any regulation, order, requirement, or agreement issued or made pursuant to the statute or executive order, the officer or agency upon timely application may be permitted to intervene in the action. In exercising its discretion the court shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.
“(c) procedure. A person desiring to intervene shall serve a motion to intervene upon the parties as provided in Buie 5. The motion shall state the grounds therefor and shall be accompanied by a pleading setting forth the claim or defense for which intervention is sought. The same procedure shall be followed when a statute of *265the United States gives a right to intervene. When the constitutionality of an act of Congress affecting the public interest is drawn in question in any action to which the United States or an officer, agency, or employee thereof is not a party, the court shall notify the Attorney General of the United States as provided in Title 28, U.S.C., § 2403.”


 General Statutes § 45-61d (b) (3) provides: “hearing be termination OF PARENTAL RIGHTS, TIME, PLACE, NOTICE. . . . (b) The court shall order notice of the hearing to be given, by registered or certified mail or otherwise, at least ten days before the date for the hearing. Notice shall be given to the following persons as applicable: ... (3) the guardian or any other person whom the court shall deem appropriate.”


 “[General Statutes] Sec. 45-61f. conduct of hearing, investigation AND REPORT. GROUNDS FOR APPOINTMENT OF GUARDIAN OR statutory parent, (a) At the hearing held on any petition for the termination of parental rights filed in the court of probate, brought under section 17-43a to the superior court or transferred to the superior court from the court of probate under section 17-43a, section 45-61c or section 45-61d, any party to whom notice was given shall have the right to appear and be heard with respect to the petition.”